TOWNSEND, District Judge
(orally). The articles in question are chloral hydrate and salol, and were assessed for duty under paragraph 67 of the act of 1897 at 55 cents a pound, as “medicinal preparations, in the preparation of which alcohol is used, not specially provided for.” The importers claimed in their protests that they were dutiable at 25 per cent, ad valorem, under paragraph 68 of said act, as “medicinal preparations, in the preparation of which alcohol is not used, not specially provided for.” In view of the decisions in U. S. v. Battle, 4 C. C. A. 249, 54 Fed. 141, Schering v. U. S. (No. 2,137), and Engelhorn v. Same (No. 1,237), I feel obliged to reverse the decision of the board of general appraisers.